SULLIVAN, Judge,
concurring.
I concur in the affirmance of the convietion for corrupt business influence for the reasons set forth by the majority. I also concur with respect to the reversal of the four theft convictions but feel some comment is not inappropriate.
Although the reversal is premised solely upon the refusal to give an instruction concerning criminal conversion, the sufficiency of evidence argument made by Wojtowiez is worthy of notice.
The theft in this case does not depend upon the inference which might be drawn from unexplained possession of recently stolen property. Quite clearly the four vehicles were not shown to be recently stolen in relation to the possession and control acquired by Wojtowiez. The theft in this instance is supported by the evidence which discloges that the defendant exercised control under cireumstances which demonstrated that he knew the control was not authorized and under cireumstances which reflected an intent to deprive the rightful owners of the value or use of the cars. That the facts may have also demonstrated that defendant was guilty of the separate and distinct crime of receiving stolen property does not detract from the validity of a conviction under I.C. 35-48-4-2(a) (Burns Code Ed. Supp.1986).
As to the conversion instruction, I have not retreated from the position stated in Irvin v. State (1986) 2d Dist.Ind.App., 501 N.E.2d 1139, to the effect that "from a practical standpoint the offenses [of theft *191and conversion] appear to be one and the same." Id. at 1142.1 Nevertheless, our precedent continues to draw a distinction between the two with respect to mens rea. For this reason I am constrained to agree with the majority that defendant was entitled to an instruction on criminal conversion.
In all other respects I fully agree with the majority opinion.

. The predecessor statutes contained an indication of legislative intent to clearly delineate the respective elements of the offenses. Nevertheless, Professor Kerr in his Forward to the Survey of Recent Developments in Indiana Law, 10 Ind.L.Rev. 1, 24 (1976), informatively observed:
"At the same time, the new offense of conversion should be reconsidered because it does not appear to be any different from the offense of theft despite the use of the words 'under circumstances not amounting to theft' in the definition of conversion. If conversion is the same as theft but is included in the code as a misdemeanor to permit the filing of petty thefts in a court of limited jurisdiction, this should be acknowledged and done directly instead of purporting to create a different offense which in fact is not different."
I believe that observation to be even more accurate with respect to the statutes in their present form.